Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 15, 2019.

Amendments
           Applicant’s amendment filed January 15, 2019 is acknowledged. 
	Applicant has amended claims 3-4, 10-13, 19, 22, 24-25, 34, 36-37, 45, 48, 50, and 53.
	Claims 5-9, 14-18, 23, 26-33, 35, 38-44, 46-47, 49, 51-52, 54-58 are cancelled.
	Claims 1-4, 10-13, 19-22, 24-25, 34, 36-37, 45, 48, 50, and 53 are pending.
Claims 1-4, 10-13, 19-22, 24-25, 34, 36-37, 45, 48, 50, and 53 are subject to restriction/election requirement.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for 
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-4, 10-13, 19-22, 24-25, drawn to a polynucleotide encoding human leukocyte antigen-G (HLA-G), and an expression cassette, a vector, a transformed cell, a recombinant AAV (rAAV) particle, and a pharmaceutical composition comprising said polynucleotide. Election of Group 1 further requires election of one invention from each of the following groups of inventions:
Applicant is required to elect one specifically recited HLA-G isoform, as recited in claim 2. That is, Applicant is required to elect HLA-G1 or HLA-G5. Election of the HLA-G1 isoform further requires election one of the following inventions:
Applicant is required to elect one specifically recited nucleic acid sequence encoding HLA-G1, as recited in claims 2-3. That is, Applicant is required to elect SEQ ID NO: 1 or SEQ ID NO: 2.
Group 2, claims 34, 36-37, 45, and 48, drawn to methods of delivering a rAAV particle encoding HLA-G, or delivering a cell that has been contacted with a rAAV particle encoding HLA-G, to a cell, a cornea explant, or an eye of a mammalian subject. Election of Group 2 further requires election of one invention from each of the following groups of inventions:
Applicant is required to elect one specifically disclosed HLA-G isoform, as disclosed in paragraph [0097] of the specification. That is, Applicant is required to elect HLA-G1 or HLA-G5. Election of the HLA-G1 isoform further requires election one of the following inventions:
Applicant is required to elect one specifically disclosed nucleic acid sequence encoding HLA-G1, as disclosed in paragraph [0094] of the specification. That is, Applicant is required to elect SEQ ID NO: 1 or SEQ ID NO: 2.
Applicant is required to elect one specifically recited carrier for delivering HLA-G. That is, Applicant is required to elect a cell, as recited in claim 45, or a recombinant Election of a recombinant AAV particle further requires election of one of the following inventions:
Applicant is required to elect wherein the recombinant AAV particle is applied to a cornea explant, as recited in claims 36-37, or to the eye of a mammalian subject, as recited in claim 48. It is noted that wherein the recombinant AAV particle is applied to a cell, as recited in claim 34, is considered generic with respect to this election.
Group 3, claims 50 and 53, drawn to methods of treating an eye disorder. Election of Group 3 further requires election of one invention from each of the following groups of inventions:
Applicant is required to elect one specifically disclosed HLA-G isoform, as disclosed in paragraph [0097] of the specification. That is, Applicant is required to elect HLA-G1 or HLA-G5. Election of the HLA-G1 isoform further requires election one of the following inventions:
Applicant is required to elect one specifically disclosed nucleic acid sequence encoding HLA-G1, as disclosed in paragraph [0094] of the specification. That is, Applicant is required to elect SEQ ID NO: 1 or SEQ ID NO: 2. 
Applicant is required to elect one specifically recited carrier for delivering HLA-G to the eye of a mammalian subject, as recited in claims 50 and 53. That is, Applicant is required to elect a cell, as recited in claim 50, or a recombinant AAV particle, as recited in claim 53.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a polynucleotide encoding HLA-G, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2011/0274711 A1 to Favier et al., which discloses a polynucleotide encoding HLA-G. See paragraphs [0012-0017]. 
The chemical compounds of the inventions of 1(a)(i), 2(a)(i), and 3(a)(i), directed to alternative HLA-G isoforms, are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative HLA-G isoform is directed to a structurally and functionally distinct polypeptide molecule. Indeed, HLA-G5 is a soluble protein that is mutually exclusive to HLA-G1, which is a transmembrane protein (insoluble). See paragraph [0094] of the specification.
The chemical compounds of the inventions of 1(a), 2(a), and 3(a), directed to alternative nucleic acid sequences encoding HLA-G1, are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative nucleic acid sequence (SEQ ID NO) is directed to a structurally distinct polypeptide molecule encoding HLA-G1, and therefore each alternative possesses different functional properties, e.g. level of gene expression, translation efficiency, etc.
The inventions of 2(b) and 3(b), directed to different carriers for delivering HLA-G, lack unity of invention because the groups do not share the same or corresponding technical feature. In this case, each alternative requires the artisan to perform mutually exclusive method steps. That is, either the artisan administers a recombinant AAV particle or the artisan administers a cell.
The inventions of 2(b)(i), directed to wherein the recombinant AAV particle is applied to a cornea explant or to the eye of a mammalian subject, lack unity of invention because the groups do not share the same or corresponding technical feature. In this case, each alternative requires the 

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633